Citation Nr: 0211334	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease and irritable bowel 
syndrome.

2.  Entitlement to service connection for nerve damage of the 
legs.

3.  Entitlement to a compensable evaluation for amoebic 
dysentery. 

(The issues of entitlement to service connection for a 
gastrointestinal disorder, to include peptic ulcer disease 
and irritable bowel syndrome, and entitlement to service 
connection for nerve damage of the legs will be the subject 
of a later Board decision.)


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  During that time, he was a Japanese prisoner of war 
(POW) for approximately three months and received the Purple 
Heart Medal for injuries sustained in combat.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board is undertaking additional development concerning 
the issue of service connection for a gastrointestinal 
disorder to include peptic ulcer disease and irritable bowel 
syndrome and for nerve damage of the legs pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  Upon its 
completion, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing these 
issues. 


FINDING OF FACT

The evidence does not show that the veteran has current 
symptomatology associated with amoebic dysentery.



CONCLUSION OF LAW

The criteria for a compensable evaluation for amoebic 
dysentery is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Codes 7321, 7323 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA as 
it pertains to his increased rating claim.  The veteran has 
been afforded a VA examination in connection with this claim, 
and there does not appear to be any outstanding medical 
records that are relevant to this appeal.  In a letter dated 
February 1999, the veteran's representative indicated that he 
wished to have the veteran's hearing postponed until after 
his upcoming VA examination.  After the veteran was afforded 
a VA examination in March 1999, the Board sent the veteran a 
letter in June 2002 requesting that he clarify whether he 
still wanted a hearing and informing him that no hearing 
would be scheduled if he did not respond.  Since the veteran 
failed to respond, no hearing has been scheduled.  The Board 
also concludes that the discussions in the rating decisions, 
statement of the case and supplemental statements of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the increased benefit sought.  The veteran has been notified 
of the evidence he should obtain and which evidence VA would 
obtain, and has been notified of the provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Given that the actions by the RO and the Board reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103 as it pertains to the increased rating issue, 
the Board finds that further development of the record is not 
necessary.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The Board therefore finds 
that disposition of the veteran's increased rating claim at 
the present time is appropriate.

II. Increased Evaluation for Amoebic Dysentery

The veteran's service medical records show that he was 
treated for amoebic dysentery after his release from a 
Japanese POW camp.  Service connection was established for 
dysentery but, as this condition apparently resolved with no 
residual symptomatology, a noncompensable (zero percent) 
evaluation was assigned from April 1946.  The veteran now 
claims that a compensable evaluation is warranted for 
residuals of amoebic dysentery.  The Board disagrees. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The veteran's amoebic dysentery has been evaluated under DC 
7321, for amebiasis.  Under DC 7321, a 10 percent evaluation 
is warranted for mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, chronic 
constipation interrupted by diarrhea.  A noncompensable 
evaluation is assigned when the condition is asymptomatic.  
In addition, amoebiasis with or without liver abscess is 
parallel in symptomatology with ulcerative colitis and should 
also be rated on the scale provided for the latter.  38 
C.F.R. § 4.114, DC 7321.  Under DC 7323, a 10 percent 
evaluation is warranted for moderate ulcerative colitis with 
infrequent exacerbations, and a 30 percent evaluation is 
warranted for moderately-severe ulcerative colitis with 
frequent exacerbations.  38 C.F.R. § 4.114, DC 7323.

In this case, there is simply no evidence of any current 
symptomatology related to amoebic dysentery, which completely 
resolved shortly after the veteran's release as a Japanese 
POW.  When examined by VA in July 1997, it was noted that the 
veteran reported no nausea, vomiting, diarrhea or 
constipation.  The examiner commented that there was no bowel 
disturbance present, no sign of malnutrition, no anemia, and 
no weight loss.  An upper GI series was normal.  A complete 
blood count was also normal with hematocrit of 46.8.  The 
examiner concluded with diagnosis of (1) history of amebic 
dysentery, (2) no evidence of bowel disorder at this time, 
and (3) no evidence of irritable bowel syndrome or other 
gastrointestinal problems.   The March 1999 VA examination 
report also noted that the veteran had completely recovered 
from the dysentery he had had in service, as present 
colonoscopic findings were negative for any abnormality. 

Based on these findings, it is evident that no current 
symptomatology related to amoebic dysentery is present.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for amoebic dysentery.  Thus, the appeal is 
denied.


ORDER

A compensable evaluation for amoebic dysentery is denied. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

